Order entered August 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00995-CR

                       COURTNEY EARLENE SHANNON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-1161

                                            ORDER
       The Court has before it appellant’s motion to appoint counsel. In the motion, appellant

states that she desires to pursue the appeal, but is indigent and cannot afford counsel. She states

she requested appointed counsel from the trial court, but was informed that court did not have

jurisdiction. The record reflect appellant was represented by retained counsel at trial, but that

counsel was not retained to represent appellant on appeal. We GRANT appellant’s motion as

follows.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

indigent and is entitled to court-appointed counsel. If the trial court determines that appellant is

indigent, we ORDER the trial court to appoint counsel to represent appellant in this appeal.
        If the trial court determines that appellant is not indigent and is not entitled to court-

appointed counsel, we ORDER the trial court to determine the name, State Bar number, and

contact information for appellant’s retained counsel.

        We ORDER the trial court to transmit a record, containing its written findings of fact,

any orders, and any supporting documentation to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                        /s/   DAVID EVANS
                                                              JUSTICE